Judgment, Supreme Court, New York County (Michael R. Ambrecht, J.), rendered January 12, 2005, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a second felony offender, to a term of three years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the credibility determinations made by a judicial hearing officer and adopted by the court, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Concur—Andrias, J.E, Marlow, Sweeny, McGuire and Malone, JJ.